                    2:19-cr-20070-MMM-EIL # 1                          Page 1 of 9
                                                                                                                                             E-FILED
                                                                                                        Thursday, 17 October, 2019 03:07:06 PM
                                                                                                                   Clerk, U.S. District Court, ILCD
     AO 91 (Rev . 11/1 I J Criminal Complaint


                                             UNITED STATES DISTRICT COURT
                                                                          for the
                                                               Central District ofTllinois

                       United States of America                              )
                                      V.                                     )
                                                                             )      Case No.
                         MIL TON FORSBERG
                                                                             )                   19-MJ-7    ~J)
                                                                            )
                                                                            )
                                                                            )
                                De/e11da11t(sJ


                                                         CRIMINAL COMPLAINT
             L the complainant in this case, state that the following is true to the best of my knowledge and belief.
   On or about the date(s) of Nov 4, 2018, Jul 12 & Sep 30, 2019 in the county of                                  Champaign        in the
         Central           District of ____lll_in_o_is_ __ _ , the defendant(s) violated:

                Code Section                                                         Offense Description
   18 U.S.C. §§ 2252 and 2252A                        Transportation, receipt, and possession of child pornography




           This criminal complaint is based on these facts:

 See attached affidavit of Sergeant Patrick Simons, Champaign Police Department




          2f Continued on the attached sheet.                                       s/Sgt. Patrick Simmons



                                                                                                     Complainant 's signature

                                                                                                  Sgt. Patrick Simons, CPD
                                                                                                        Printed name and title

Sworn to before me and signed in my presence.
                                                                                    s/ERIC I. LONG


Date:             10/16/2019
                                                                                                    J    .JuJge ·s signature


City and state:                            Urbana , Illinois                                 Eric I. Long , U.S. Magistrate Judge
                                                                                                     Primed name and title




                                                                                                                                                  I
            2:19-cr-20070-MMM-EIL # 1      Page 2 of 9



                                         AFFIDAVIT

            Patrick Simons, Sergeant Champaign Police Department, being duly sworn ort

  oath states as follows:

         1.      I am a sergeant with the Champaign Police Department, located in

 Champaign, Illinois, and have been employed there from September, 2007 to present. I

 have over twelve years in law enforcement with the Champaign Police Department. I

 have been assigned to the Criminal Investigations Division High Tech Crimes Unit of the

 Champaign Police Department for over eight years. I have received extensive training in

 criminal investigations, computer crime investigations, computer forensic exams, cell

 phone forensic exams, and child pornography investigations. In addition, I am a certified

 computer · forensic examiner having obtained the following Computer Forensic

 Certifications; Certified Forensic Computer Examiner (CFCE), Magnet Certified

 Forensics Examiner (MCFE), Encase Certified Forensic Examiner (EnCE). I am a certified

cell phone examiner having obtained the following cell phone certifications; Cellebrite

Certified Mobile Examiner (CCME). I have conducted numerous investigations, state

and federal, involving computer crimes, and child pornography resulting in arrests and

seizures. I have also been involved in the execution of numerous search warrants.

       2.       This affidavit is based upon information I have gained from my

investigation, my training and experience, as well as information provided by other law

enforcement agents involved in this and other computer crime investigations. Since this

affidavit is being submitted for the limited purpose of securing an arrest warrant, I have

not included each and every fact known to me concerning this investigation. I have set

forth only the facts that I believe are necessary to establish probable cause to believe that
           2:19-cr-20070-MMM-EIL # 1      Page 3 of 9



 Milton FORSBERG committed violations of Title 18 United States Code, Sections 2252

 and 2252A.

                                     Statutory Authority

       3.       This investigation concerns alleged violations of 18 U.S.C. § 2252A, relating

 to material involving the sexual exploitation of minors.

       a.      Child Pornography Trafficking (18 U.S.C. § 2252): This investigation
               concerns alleged violations of 18 U.S.C. § 2252, which generally prohibits a
               person from knowingly transporting, shipping, receiving, distributing,
               reproducing for distribution, or possessing any visual depiction of minors
               engaging in sexually explicit conduct when such visual depiction was either
               mailed or shipped or transported in interstate or foreign commerce by any
               means, including by computer, or when such visual depiction was
               produced using materials that had traveled in interstate or foreign
               commerce. It is also a crime to attempt to commit this offense.

       b.       Child Pornography Trafficking (18 U.S.C. § 2252A): This investigation
               also concerns alleged violations of 18 U.S.C. § 2252A, which generally
               prohibits a person from knowingly mailing, transporting, shipping,
               receiving, distributing, reproducing for distribution, or possessing any
               child pornography, as defined in 18 U.S.C. § 2256(8), when such child
               pornography was either mailed or shipped or transported in interstate or
               foreign commerce by any means, including by computer, or when such
               child pornography was produced using materials that had traveled in
               interstate or foreign commerce. It is also a crime to attempt to commit this
               offense.

                                       Investigation

      4.       On February 1, 2019, I began an investigation into a Cyber Tip provided to

me by the Office of the Illinois Attorney General, Internet Crimes Against Children

(ICAC) Task Force, of which I am a member. The ICAC provided information obtained

by the National Center for Missing and Exploited Children from the software company

Adobe Systems Incorporated, headquartered in San Jose, California. Adobe Systems


                                             2
            2:19-cr-20070-MMM-EIL # 1    Page 4 of 9



 Incorporated reported that suspected child pornography was located in an account that

 was hosted with their service.

        5.       The Cyber Tip detailed that seven images were uploaded from a user

 account that contained the following information:

       Email Address: miltf@uiuc.edu (Verified)
       Screen/User Name: Milton Forsberg
       Address: [800 block] W Charles St
       City: Champaign
       State/Region: Illinois
       Post code/ ZIP: 61820-5801
       Country United States
       Payment Type: Credit Card
       Card Type: (VISA)
       Cardholder's Name: Milton Forsberg
       Token Number: ************6564
       Expiration Date: 07/2016

       6.       The name Milton Forsberg, commonly known as "Milt," was immediately

familiar to me based on my involvement in a local amateur radio club. Milt Forsberg has

the amateur radio call sign "K9QZI" as assigned by the Federal Communication

Commission. Milt Forsberg has also been an active board member for many years and

was the current treasurer at the time of this Cyber Tip report. Law enforcement conducted

open source searches for Miltf@uicu.edu and located images of Milt standing next to the

Illinois Vanity Ham Radio registration plate "K9QZI."

      7.       I viewed the seven files that Adobe Systems Incorporated reported as

uploaded to their servers and contained suspected child pornography:




                                           3
            2:19-cr-20070-MMM-EIL # 1       Page 5 of 9



              a. file_IMG_6819.JPG - A nude male sitting on a chair with his legs spread

                 and his penis erect. The male appears to be fourteen to sixteen years old.

              b. file_IMG_6827.JPG - A male naked from the waist down lying on his back.

                 His legs are spread and he is manipulating his erect penis. This male

                 appears to be fourteen to sixteen years old.

              c. file_IMG_6886.JPG - A nude male is sitting on a counter and is holding his

                 erect penis in his hand. The male appears to have semen on his chest. The

                 male appears to be fourteen to seventeen years old.

             d. file_IMG_7038.JPG -- A shirtless male is sitting in a chair with an erect penis

                protruding from his boxers. The male appears to be fourteen to seventeen

                years old.

             e. file_IMG_7117.JPG - A nude male is lying on his back with legs spread,

                exposing his semi-erect penis. The male appears to be fourteen to seventeen

                years old.

             £. file_IMG_7166.JPG - A male is standing at a urinal with pants around his

                knees, exposing his erect penis. The male appears to be fourteen to

                seventeen years old.

       8.       The images file_IMG_6819.JPG, file_IMG_6827.JPG and file_IMG_6886.JPG

were uploaded from the Internet Protocol (IP) Address 70.225.162.74 on November 4,

2018, 04:22:44 UTC (2322 CST). This IP Address resolved back to AT&T Internet services.

An administrative subpoena was obtained for the account on March 22, 2019. On April 6,

2019, AT&T Internet Services provided account information that listed the address on the


                                              4
         2:19-cr-20070-MMM-EIL # 1        Page 6 of 9



 800 block of West Charles Street Champaign, IL. The customer name is listed as Milton

 Forsberg and email as K9QZI@ameritech.net.

        9.       The images file_IMG_7038.JPG, file_IMG_7117.JPG, file_IMG_7166.JPG,

 file_IMG_7203.JPG were uploaded from the Internet Protocol (IP) Address 70.225.160158

 on November 11, 2018, 05:21:06 UTC (2321 CST). This IP Address resolved back to AT&T

 Internet services. An administrative subpoena was obtained for the account on March 22,

 2019. On April 6, 2019, AT&T Internet Services provided account information that listed

 the address 100 block of Flora Drive Champaign, IL. The customer name is listed as a

 female, B.A.

        10.     On September 26, 2019, the Champaign Police Department received a

certified letter from the Boy Scouts of America National Council. This letter served as

mandated notification of abuse to the Illinois State Police and to the Champaign Police

Department. The letter details that Attorney Andrew Van Arsdale of California

represents a victim who alleged he was sexually abused as a child by "Milt Forsberg."

The alleged incident occurred in Champaign in 1965 when the victim was thirteen years

old.

       11.      I know that Milt Forsberg has been involved in Boy Scouts for over forty

years. He continues to assist local Boy Scout troops obtain Radio Merit Badges and also

with an annual event called Jamboree-on-the-Air, where Boy Scouts make amateur radio

contacts across the nation.

       12.      On September 27, 2019, Champaign Circuit Judge Roger Webber

authorized the search of Forsberg's residence on West Charles Street in Champaign,


                                            5
         2:19-cr-20070-MMM-EIL # 1        Page 7 of 9



 Illinois. On September 30, 2019, myself and other officers with the ~hampaign police

 department executed the warrant at Forsberg' s residence.

        13.    Forsberg was present and the sole occupant of the residence. Based on my

 observations, Forsberg appears to live alone.

        14.    At the foot of Forsberg's bed, in his bedroom, I observed multiple printed

 sexually explicit images. The images are printed on high quality glossy 8 x 10 paper and

 at least three images depict prepubescent male children. In one photo, a male child

 approximately ten to twelve years old, is wearing only a red shirt and socks. His genitals

 are visible and are the focal point of the image; the child is seated and appears to be

looking at picture of adult pornography. In another photo, a male child, approximately

4-5 years old, is completely nude and urinating near a body of water and looking at his

genitals. Forsberg attempted to conceal these pictures with his cane while the officers

began to search the premises.

       15.    Forsberg denied any sexual attraction to mmors and denied any

inappropriate contact with minors. When confronted with the images located on the

premises, Forsberg stated that he printed the image (of the male in the red shirt and socks)

because he thought it was funny. He stated that he did not intentionally look at images

of underage boys.

      16.     Law enforcement seized nine hard drives, three computer processing units,

four iPads, two cellular telephones and hundreds of external storage devices such as USB

thumb drives and disks.      Forsberg offered the pin code for his iPad, Serial No.

DMPSN6EYG5W2. An initial forensic examination of these device showed that Forsberg


                                            6
       2:19-cr-20070-MMM-EIL # 1             Page 8 of 9



browsed Internet websites and located images of child pornography, downloading them

to his iPad. For example, I noted the following:

          a. 33 tabs open to Russian language websites that resolve to pages of

                http:/ /imgsrc.ru, a website I know, based on my training and experience,

                to be a photo sharing website that is commonly used to share images of

                child sexual exploitation.

         b. The web history shows website addresses that are indicative of the user

                searching the message boards of these Russian websites for key words such

                as "naked boy" and "nude boy."

         c. I located a registration confirmation email for the imgscr.ru website sent on

                2/27/2019, to miltf@uiuc.edu, confirming his username as "K9QZI."

         d. I noted that on 7/12/2019, at 10:09:05 PM(UTC-5), the user of Forsberg's

                iPad went to the following page: http:/ /imgsrc.ru/cat/24-nyu.html.

         e. I also located images stored on Forsberg' s iPad in the Hidden Photo Album

                at or about the time Forsberg browsed this website 7/12/2019:

           1.      IMG_2050.JPG- A nude male, approximately ten years old, standing

                   naked in a shower stall and being sprayed with a detachable shower

                   head.

          11.     IMG_2051 .JPG- Four nude males, under the age of ten, standing in the

                  common are of a shower room.

         m.       IMG_2052.JPG- Four nude males, under the age of ten, being sprayed in

                  the shower with a detachable shower head.


                                              7
             2:19-cr-20070-MMM-EIL # 1         Page 9 of 9




                   iv.   IMG_2053.JPG- Two males, approximately twelve years old, shirtless

                         and laying on their backs. One male, who is under a sheet, has his hand

                         down the pants of the second male.

             17.     I located in excess of one hundred images of minor males between the ages

      of eight to fourteen years old, mostly nude and posed in a lewd and lascivious manner.

      I also located at least one image from the Adobe Cyber Tip located on this device.

             18.    Law enforcement found a photography dark room in Forsberg' s basement

      with boxes of photographs, including photographs Forsberg admitted he took at a nudist

      colony. Forsberg stated he took the pictures under a press pass from the Champaign

     News Gazette. The images from the nudist colony were organized in a manner where he

     separated the photos of adults from the photos of children. There were six photographs

     located in the lid of the Kodak photograph paper box that depicted nude juvenile females

     between the ages of ten to sixteen.

     FURTHER AFFIANT SAYETII NOT.
                                                s/Sgt. Patrick Simmons




                                              Patrick Simons, Detective
                                              Champaign Police Department


    Sworn and subscribed to before me this 16th day of October, 2019.

s/ERIC I. LONG           ---
C   ERIC I. ~ g i s t r a t e Judge
    United States District Court




                                               8
